EXHIBIT 10.2

WAIVER

In consideration for the benefits I will receive as a result of the
participation by Intervest Bancshares Corporation (which is either my employer
or the sole shareholder of my employer) in the United State Treasury’s TARP
Capital Purchase Program, I hereby voluntarily waive any claim against the
United States or my employer for any changes to my compensation or benefits that
are required to comply with the regulation issued by the Department of the
Treasury as published in the Federal Register on October 20, 2008.

I acknowledge that the regulations may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with Intervest
Bancshares Corporation or my employer or in which I participate as they relate
to the period the United States holds any equity or debt securities of Intervest
Bancshares Corporation acquired through the TARP Capital Purchase Program.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

Dated: December 23, 2008

 

/s/ Lowell S. Dansker

Lowell S. Dansker

/s/ John J. Arvonio

John J. Arvonio

/s/ Keith A. Olsen

Keith A. Olsen

/s/ Stephen A. Helman

Stephen A. Helman

/s/ John Hoffmann

John Hoffmann